DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The Preliminary Amendment filed on 01/11/2021 has been received and placed of record.  Accordingly, claims 1-13 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 9 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al (US 2019/0150010).
Regarding independent claim 1, Kwon, as shown in figures 4 and 11, teaches an User equipment comprising: a receiving section configured to receive information regarding a number or proportion of at least one of a beam, a link, and a reference signal used to specify partial beam failure detection with respect to one or more transmission/reception points ([0112], [0120], the access nodes is considered as transmission/reception points); and a control section configured to perform partial beam failure detection at one or a plurality of transmission/reception points based on the information ([0166] and [0169]).
Regarding dependent claim 2, Kwon further teaches wherein the control section independently determines the number or proportion of at least one of the beam, the link, and the reference signal used to specify the partial beam failure detection at each transmission/reception point based on the information. See [0112], [0120], [0166] and [0169].
Regarding dependent claim 3, Kwon further teaches wherein the control section determines the number or proportion of at least one of the beam, the link, and the reference signal used to specify the partial beam failure detection at the plurality of transmission/reception points based on the information. See [0112], [0120], [0166] and [0169].
Regarding dependent claims 5, 7 and 8, Kwon further teaches wherein the control section performs control to transmit a recovery request to at least one of a transmission/reception point where the partial beam failure has been detected, another
transmission/reception point, and a fixed transmission/reception point in response to the partial beam failure detection by using an uplink control channel or uplink shared channel. See [0120].
Regarding dependent claims 6, 10, 11 and 13, Kwon further teaches wherein the control section performs control to transmit a recovery request by using a random access channel when an uplink control channel or uplink shared channel available for communication is absent in at least one of a transmission/reception point where the partial beam failure has been detected, another transmission/reception point, and a fixed transmission/reception point. See [0054].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (US 2019/0150010)in view of Kwon et al (US 2019/0141691) or Muller et al (US 2021/0204182).
Regarding dependent claim 4, Kwon teaches all subject matter claimed except to further teach that wherein the control section performs the partial beam failure detection only with respect to a specific transmission/reception point configured in advance. However, it has been known in the art of beamforming that partial beam failure detection can be configured in advance. For examples, such teachings are disclosed in references cited herewith Kwon (US 2019/0141691) ([0177] and [0186]) or Muller ([0039]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kwon by employing the teachings as taught by Kwon or Muller so as to configure in advance for easy partial beam failure detection.
Regarding dependent claim 9, Kwon as modified by Kwon or Muller further teaches wherein the control section performs control to transmit a recovery request to at least one of a transmission/reception point where the partial beam failure has been detected, another transmission/reception point, and a fixed transmission/reception point in response to the partial beam failure detection by using an uplink control channel or uplink shared channel. See Kwon (US 2019/0150010): [0120].
Regarding dependent claim 12, Kwon as modified by Kwon or Muller further teaches wherein the control section performs control to transmit a recovery request by using a random access channel when an uplink control channel or uplink shared channel available for communication is absent in at least one of a transmission/reception point where the partial beam failure has been detected, another transmission/reception point, and a fixed transmission/reception point. See Kwon (US 2019/0150010): [0054].

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Kwon et al (US 11,013,034), Jung et al (US 2019/0081675) and Luo et al (US 2019/0090143) are cited because they are pertinent to the user equipment for partial beam failure detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636